 MOORECOMPANY499The Moore Company,Inc. and General Drivers &Helpers Local Union No. 823,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 26-RC-4947September22, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn March 18, 1975, the Acting Regional DirectorforRegion 26 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate a unit of all office clerical andtechnical employees, and rejected the Petitioner's re-quest for a unit of all clerical (plant as well as office)and technical employees; he also rejected thePetitioner's alternative request for a separate unit ofplant clerical employees on the basis that the Em-ployer did not agree to a separate unit of such em-ployees and that the incumbent Union does not seekto addthem to its existing unit ofproduction andmaintenanceemployees.Thereafter, pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, asamended, the Petitioner filed with theNational Labor Relations Board a timely request forreview on the ground,inter alia,that the Acting Re-gional Director erred in rejecting its alternative unitrequest. The Employer also filed a request for reviewas to certain findings,as well as a statementin oppo-sition to Petitioner's request for review.On April 17, 1975, the Board by telegraphic orderdenied the Employer's request for review, granted thePetitioner's request for review with respect to its al-ternative unit request for a unit of plant clericals;and authorized the Regional Director to proceedwith the election in the unit of office clerical andtechnical employees found appropriate by the ActingRegional Director.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record withrespect tothe issuesunder review and makes the fol-lowing findings:In denying Petitioner's alternative request, theActing Regional Director stated that a separate unitof plant clericals is appropriate only when the unionseeking to represent them is also the representative ofthe production and maintenance unit I and onlywhen all the parties agree to it. The Petitioner con-tends that this is contrary to Board precedent. Weagree.Although plant clerical employees are included ina requested unit of production and maintenance em-ployees if their unit placement is in dispute, it is clearthat, where, as here, they constitute a residual unrep-resented group historically excluded from an estab-lished production and maintenance unit, they may berepresented as a residual unit at the request of a la-bor organization other than the incumbent represen-tative of the production and maintenance employ-ees.2We find, therefore, contrary to the Acting Region-al Director, that the plant clerical employees here in-volved constitute a separate appropriate unit.Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer, and that the unit,as described below, is appropriate for the purposes ofcollective bargaining within the meaning ofSection9(b) of the Act:All plant clericals employed by the Employer atitsSpringdale,Arkansas, location, includingproduction control clerks, timekeeper expeditersand timekeepers, but excluding office clericalemployees, confidential employees, all produc-tion and maintenance employees, guards and su-pervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]1United Steelworkers of America,AFL-CIO-CLC, isthe incumbent rep-resentative of the production and maintenance employees. It has not soughtto intervene.2 SeeMosierSafe Company,188 NLRB650 (1971)220 NLRB No. 94